In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Bivona, J.), dated April 11, 2005, as granted her motion for an award of an attorney’s fee only to the extent of awarding her an attorney’s fee in the sum of $2,650.
Ordered that the order is modified, on the facts and as a matter of discretion, by deleting the provision thereof awarding the plaintiff an attorney’s fee in the sum of $2,650 and substituting therefor a provision awarding the plaintiff an attorney’s fee in the sum of $25,000; as so modified, the order is affirmed insofar as appealed from, with costs to the plaintiff.
The Supreme Court providently exercised its discretion in determining that the plaintiff was entitled to an award of an attorney’s fee (see Miklos v Miklos, 21 AD3d 353, 354 [2005]; DeJesus v DeJesus, 264 AD2d 436 [1999]). However, given the equities and circumstances of this case, the relative merits of the parties’ positions, their respective financial circumstances, and the delay in the discovery process attributable to the defendant, an award of an attorney’s fee to the plaintiff in the sum of $25,000 is appropriate (see Domestic Relations Law § 237 [a], [d]; DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881 [1987]; Morrissey v Morrissey, 259 AD2d 472, 473 [1999]; Walker v Walker, 255 AD2d 375, 376 [1998]; Tayar v Tayar, 250 AD2d 757 [1998]). *647The plaintiff’s remaining contentions are without merit. Krausman, J.P., Mastro, Fisher and Covello, JJ., concur.